CUSTODIAN AGREEMENT (FOREIGN AND DOMESTIC SECURITIES) This Custodian Agreement is made by and between The Wright Managed Equity Trust and The Wright Managed Income Trust (collectively “Trusts” or “Principal”) management investment companies registered under the Act with separate portfolios listed in Appendix A (each a “Fund”) each acting on its own behalf separately from all other Funds and not jointly or jointly and severally with any other Fund, and UNION BANK, N.A. (“Custodian”). Principal desires that Custodian hold and administer on behalf of Principal certain Securities (as herein defined) with respect to each Fund.Custodian is willing to do so on the terms and conditions set forth in this Agreement. Accordingly, Principal and Custodian agree as follows: 1.Definitions. Certain terms used in this
